 


109 HR 33 IH: To amend the Metric Conversion Act of 1975 to require Federal agencies to impose certain requirements on recipients of awards for scientific and engineering research.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 33 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Ehlers introduced the following bill; which was referred to the Committee on Science
 
A BILL 
To amend the Metric Conversion Act of 1975 to require Federal agencies to impose certain requirements on recipients of awards for scientific and engineering research. 
 
 
1.AmendmentSection 12(b) of the Metric Conversion Act of 1975 (15 U.S.C. 205j–1(b)) is amended to read as follows:

(b)Guidelines established under subsection (a) shall require that any transaction between the Federal agency and another person providing for such person to perform scientific or engineering research with Federal funding include provisions—
(1)clearly identifying the extent to which the metric system of measurement or other systems of measurement will be used under the transaction;
(2)requiring the usage of systems of measurement consistent with the provisions described in paragraph (1); and
(3)assigning to the person receiving Federal funding the financial responsibility for failure to follow the requirements stated in paragraph (2).. 
 
